Exhibit 10.7

 

Execution Copy

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of March 21, 2012,
and effective as of the Effective Date (as herein defined) by and among Vantiv,
Inc., a Delaware corporation (“Vantiv”), Advent Stockholders (“Advent”), and
Advent International Corporation, a Delaware corporation (“AIC”).

 

WHEREAS, Advent holds 100% of Vantiv’s Class A Common Stock;

 

WHEREAS, on or about June 30, 2009, Vantiv, which was then owned by Advent,
purchased 50.93% of the units (the “Class A Units”, such purchase, the
“Acquisition”) of Vantiv Holding, LLC, a Delaware limited liability company
(“Holding”) from Fifth Third Bank, a bank chartered under the Laws of the State
of Ohio;

 

WHEREAS, Holding had in effect at the time of the Acquisition an election under
Section 754 of the Internal Revenue Code of 1986, as amended (the “Code”), which
election resulted in an adjustment to Vantiv’s share of the tax basis of the
assets owned by Holding at the time of such Acquisition (such assets and any
asset whose tax basis is determined, in whole or in part, by reference to the
adjusted basis of any such asset, the “Original Assets”) by reason of the
Acquisition and the receipt of payments under this Agreement;

 

WHEREAS, in preparation for the initial public offering of shares of Vantiv (the
“IPO”), Vantiv and Holding are undergoing a recapitalization pursuant to which,
among other things, Vantiv will amend and restate its certificate of
incorporation to authorize two classes of common stock;

 

WHEREAS, the income, gain, loss, expense and other Tax (as defined herein) items
of Holding solely with respect to Vantiv may be affected by the Basis Adjustment
(as defined herein); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment on the actual liability for
Covered Taxes (as defined herein) of Vantiv.

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01. Definitions.  As used in this Agreement, the terms set forth in
this Article I shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined).

 

--------------------------------------------------------------------------------


 

“Accounting Firm” means, as of any time, the accounting firm that prepares the
Federal income Tax Returns of Vantiv, so long as such firm is nationally
recognized as being expert in Tax matters.

 

“Acquisition” is defined in the recital.

 

“Acquisition Basis Schedule” is a schedule substantially in the form of Exhibit
A attached hereto.

 

“Additional TRA” is defined in the preamble.

 

“Advent” is defined in the preamble.

 

“Advent Stockholders” means collectively, Advent International GPE VI Limited
Partnership, GPE VI FT Co-Investment Limited Partnership, Advent International
GPE VI-A Limited Partnership, Advent International GPE VI-B Limited Partnership,
Advent International GPE VI-C Limited Partnership, Advent International GPE VI-D
Limited Partnership, Advent International GPE VI-E Limited Partnership, Advent
International GPE VI-F Limited Partnership, Advent International GPE VI-G
Limited Partnership, Advent Partners GPE VI 2008 Limited Partnership, Advent
Partners GPE VI 2009 Limited Partnership, Advent Partners GPE VI-A Limited
Partnership,  Gary Lee Patsley Retained Annuity Trust No.1, and Pamela H.
Patsley Retained Annuity Trust No. 1.

 

“Agreed Rate” means for any day, a rate per annum equal to the Prime Rate in
effect on such day plus 2% per annum.

 

“Agreement” is defined in the preamble.

 

“AIC” is defined in the preamble.

 

“Amended LLC Agreement” means that certain Second Amended and Restated Limited
Liability Company Agreement of Holding, by and among Vantiv, Fifth Third Bank, a
bank chartered under the laws of the State of Ohio (“Fifth Third Bank”), FTPS
Partners, LLC, a Delaware limited liability company (“FTPS”), and Holding, dated
the date hereof, as amended from time to time in accordance with its terms.

 

“Applicable Treasury Rate” means a rate equal to the yield to maturity as of the
date an Early Termination Notice is delivered of United States Treasury
securities with a constant maturity (the “Applicable Maturity”) (as compiled and
published in the most recent Federal Reserve Statistical Release H 15 (519))
equal to (a) if such Early Termination Notice is delivered prior to the fifth
anniversary of the Closing Date, 10 years, (b) if such Early Termination Notice
is delivered on or after the fifth anniversary of the Closing Date but prior to
the fifteenth anniversary of the Closing Date, the number of years from the date
such Early Termination Notice is delivered through the fifteenth anniversary of
the Closing Date, or (c) if such Early Termination Notice is delivered on or
after the fifteenth anniversary of the Closing Date, two years.  If there are no
United

 

2

--------------------------------------------------------------------------------


 

States Treasury securities with a constant maturity equal to the Applicable
Maturity, the yield to maturity shall be interpolated from the United States
Treasury securities with constant maturities that are most nearly longer than
and shorter than the Applicable Maturity.

 

“Audit Committee” means the audit committee of Vantiv.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Basis Adjustment” means the increase or decrease in the tax basis of an
Original Asset under Sections 743(b) and 754 of the Code and the comparable
sections of U.S. state, local and foreign income and franchise Tax laws (as
calculated under Section 2.01(a) of this Agreement) as a result of the
Acquisition. To the extent permitted by law, any amount paid pursuant to this
Agreement shall be taken into account in computing such Basis Adjustments.

 

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which banking institutions in Ohio are required or authorized by
law to close.

 

“Change Notice” is defined in Section 4.01 of this Agreement.

 

“Change of Control” has the same meaning as the term “Change of Control” as
defined in the Loan Agreement.

 

“Class A Common Stock” means the issued and outstanding Class A Common Stock,
par value $0.01 per share, of Vantiv.

 

“Class A Units” is defined in the recitals.

 

“Code” is defined in the recitals.

 

“Covered Taxable Year” means any Taxable Year of Vantiv ending on or after the
IPO Date and on or before the end of the first Taxable Year ending after all
related Tax benefits from the Acquisition have either been utilized or have
expired.

 

“Covered Tax Benefits” for any Covered Taxable Year means 85% of the Realized
Tax Benefits (defined below).

 

“Covered Tax Detriments” for any Covered Taxable Year means 85% of the Realized
Tax Detriment (defined below).

 

“Covered Taxes” means Federal Income Taxes and state, local and foreign income
and franchise Taxes.

 

“Default Rate” means LIBOR plus 500 basis points.

 

3

--------------------------------------------------------------------------------


 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local or foreign income or franchise
Tax law, as applicable; provided, however that such term shall be deemed to
include any settlement as to which AIC has consented pursuant to Section 7.01.

 

“Draft Loan Agreement” is defined in Section 8.14 of this Agreement.

 

“Early Termination Notice” is defined in Section 5.02 of this Agreement.

 

“Early Termination Payment” is defined in Section 5.01(a) of this Agreement.

 

“Early Termination Rate” means the Applicable Treasury Rate.

 

“Effective Date” is defined in that certain Exchange Agreement among Vantiv,
Holding, Fifth Third Bank, a bank chartered under the laws of the State of Ohio,
FTPS Partners, LLC, a Delaware limited liability company, and such others from
time to time party thereto (as amended from time to time in accordance with its
terms) dated as of the date hereof.

 

“Excess Payment” is defined in Section 3.03(a) of this Agreement.

 

“Federal Income Tax” means any tax imposed under Subtitle A of the Code or any
other provision of U.S. Federal income tax law (including, without limitation,
the taxes imposed by Sections 1, 11, 55, 59A, and 1201(a) of the Code), and any
interest, additions to tax or penalties applicable or related to such tax.

 

“Fixed and Determinable Amount” is defined in Section 2.01(d) of this Agreement.

 

“Governmental Entity” means any federal, state, local, provincial or foreign
government or any court of competent jurisdiction, administrative agency or
commission or other governmental authority or instrumentality, whether domestic
or foreign.

 

“Holding” is defined in the recitals.

 

“Hypothetical Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

 

“Hypothetical Tax Liability” means, with respect to any Covered Taxable Year,
the liability for Covered Taxes of Vantiv (or Holding, but only with respect to
Taxes imposed on Holding and allocable to Vantiv) using the same methods,
elections, conventions and similar practices used on Vantiv’s and Holding’s
actual Tax Returns but using the Hypothetical Tax Basis instead of the tax basis
of the Original Assets.

 

“IPO” is defined in the recitals.

 

“IPO Date” means March 27, 2012.

 

4

--------------------------------------------------------------------------------


 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two calendar
days prior to the first day of such month, on Reuters Screen LIBOR01 Page (or if
such screen shall cease to be publicly available, as reported by any other
publicly available source of such market rate) for London interbank offered
rates for United States dollar deposits for such month (or portion thereof).

 

“Loan Agreement” means that certain Loan Agreement among Vantiv, LLC, a Delaware
limited liability company, as Borrower, Various Lenders and various other
parties defined therein, dated as of March 27, 2012, as may be amended,
modified, replaced or refinanced from time to time (unless otherwise indicated).

 

“National Expert” is defined in Section 8.09 of this Agreement.

 

“NPC” means NPC Group, Inc., a Delaware corporation.

 

“NPC TRA” means that certain Tax Receivable Agreement, dated as of March 21,
2012 by and among Vantiv, Fifth Third Bank, a bank chartered under the laws of
the State of Ohio, FTPS Partners, LLC, a Delaware limited liability company,
Advent, AIC and JPDN Enterprises LLC, a Delaware limited liability company.

 

“Original Assets” is defined in the recitals.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Prime Rate” shall mean the rate of interest per annum announced from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective as of the opening of
business on the date such change is announced as being effective.  The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually available.

 

“Proceeding” is defined in Section 8.08 of this Agreement.

 

“Proposed Early Termination Payment” is defined in Section 5.02 of this
Agreement.

 

“Purchase Consideration” is defined in the Master Investment Agreement dated as
of March 27, 2009, as amended June 30, 2009, by and among Vantiv, FTB, Holding,
Fifth Third Financial Corporation, an Ohio corporation, and Vantiv, LLC.

 

5

--------------------------------------------------------------------------------


 

“Realized Tax Benefit” means, for a Covered Taxable Year, the excess, if any of
the Hypothetical Tax Liability for such Covered Taxable Year over the actual
liability for Covered Taxes of Vantiv (or Holding, but only with respect to
Taxes imposed on Holding and allocable to Vantiv) for such Covered Taxable Year
using a “with and without” methodology (for the avoidance of doubt, taking into
account Section 8.10(c)). To the extent permitted by law, any amount paid
pursuant to this Agreement shall be taken into account in computing the Realized
Tax Benefit.  If all or a portion of the actual tax liability for Covered Taxes
for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination.

 

“Realized Tax Detriment” means, for a Covered Taxable Year, the excess, if any,
of the actual liability for Covered Taxes of Vantiv (or Holding, but only with
respect to Taxes imposed on Holding and allocable to Vantiv) for such Covered
Taxable Year over the Hypothetical Tax Liability for such Covered Taxable Year
using a “with and without” methodology (for the avoidance of doubt, taking into
account Section 8.10(c)). To the extent permitted by law, any amount paid
pursuant to this Agreement shall be taken into account in computing the Realized
Tax Detriment.  If all or a portion of the actual tax liability for Covered
Taxes for the Covered Taxable Year arises as a result of an audit by a Taxing
Authority of any Covered Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit or Realized Tax Detriment unless and until
there has been a Determination.

 

“Reconciliation Procedures” shall mean those procedures set forth in
Section 8.09 of this Agreement.

 

“Residual Tax Distribution Amount” means, for any taxable year, the aggregate
amount of the Quarterly Distributions (as defined in the Amended LLC Agreement)
made to Vantiv to date during such year less the amount reasonably expected to
be necessary to pay Vantiv’s tax liability in respect of its ownership interest
in Holding to date for such year.

 

“Revised Schedule” is defined in Section 2.01(e).

 

“Revised Tax Schedule” is defined in Section 3.03(a).

 

“Scheduled Termination Date” shall mean the date on which this Agreement would
terminate in the absence of an Early Termination Notice (or such other date
mutually agreed to by the parties).

 

“Schedule” means any Tax Schedule.

 

“Senior Obligations” is defined in Section 6.01 of this Agreement.

 

“Short-fall” is defined in Section 3.03(a) of this Agreement.

 

6

--------------------------------------------------------------------------------


 

“Subsidiary” means, as of the relevant date of determination, with respect to
any Person, any corporation or other Person of which 50% or more of the voting
power of the outstanding voting equity securities or 50% or more of the
outstanding economic equity interest is held, directly or indirectly, by such
Person.

 

“Tax” or “Taxes” means  (i) all forms of taxation or duties imposed, or required
to be collected or withheld, including, without limitation, charges, together
with any related interest, penalties or other additional amounts, (ii) liability
for the payment of any amount of the type described in the preceding clause (i)
as a result of being a member of an affiliated, consolidated, combined or
unitary group, and (iii) liability for the payment of any amounts as a result of
being party to any tax sharing agreement (other than this Agreement) or as a
result of any express or implied obligation to indemnify any other person with
respect to the payment of any amount described in the immediately preceding
clauses (i) or (ii) (other than an obligation to indemnify under this
Agreement).

 

“Tax Schedule” is defined in Section 2.01(c).

 

“Taxable Year” means a taxable year as defined in Section 441(b) of the Code or
comparable section of state, local or foreign income or franchise Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is made).

 

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

 

“Taxing Authority” means the IRS and any other state, local, foreign or other
Governmental Entity responsible for the administration of Taxes.

 

“Tax Return” means any return, filing, report, questionnaire, information
statement or other document required to be filed, including amended returns that
may be filed, for any taxable period with any Taxing Authority (whether or not a
payment is required to be made with respect to such filing).

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions of
succeeding provisions) as in effect for the relevant taxable period.

 

“Vantiv” is defined in the preamble.

 

“Vantiv, LLC” means Vantiv, LLC, a Delaware limited liability company.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that (1) in each Taxable Year ending on or after such Early Termination Date,
Vantiv will have taxable income sufficient to fully use the deductions arising
from any Basis Adjustment during such Taxable Year, (2) the Federal Income Tax
rates and state, local and foreign income tax rates that will be in effect for
each such Taxable Year will be those specified for each such Taxable Year by the
Code and other law as in effect

 

7

--------------------------------------------------------------------------------


 

on the Early Termination Date, (3) any loss carryovers generated by the Basis
Adjustment and available as of the date of the Early Termination Notice will be
utilized by Vantiv on a pro rata basis from the Early Termination Date through
the scheduled expiration date of such loss carryovers, and (4) any
non-amortizable assets will be disposed of on the fifteenth anniversary of the
earlier of the Basis Adjustment and the Early Termination Date, provided, that
in the event of a Change of Control, but only pursuant to the terms of Section
3.02 hereof, non-amortizable assets shall be deemed disposed of at the earlier
of (i) the time of sale of the relevant asset or (ii) as generally provided in
this Valuation Assumption (4).

 

“Vantiv Payment” is defined in Section 6.01 of this Agreement.

 

ARTICLE II

 

DETERMINATION OF REALIZED TAX BENEFIT OR REALIZED TAX DETRIMENT

 

SECTION 2.01.

 

(a) Basis Adjustment. Vantiv and Holding, on the one hand, and Advent, on the
other hand, acknowledge that, as a result of the Acquisition, Vantiv’s basis in
the applicable Original Assets was increased by the excess, if any, of (i) the
sum of (x) the Purchase Consideration allocated to the Original Assets pursuant
to the Acquisition as the Acquisition Basis Schedule, plus (y) the amount of
debt allocated to the Class A Units acquired pursuant to the Acquisition over
(ii) Vantiv’s share of the basis of the Original Assets immediately after the
Acquisition attributable to the Class A Units purchased pursuant to the
Acquisition, determined as if Holding had not made the election provided by
Section 754 of the Code.

 

(b) Reserved.

 

(c) Tax Schedule.  Within 45 calendar days after the filing of the U.S. Federal
income Tax Return of Vantiv for a Covered Taxable Year, but not later than
November 1st of the year immediately following such Covered Taxable Year, Vantiv
shall provide to AIC a schedule substantially in the form of Exhibit B attached
hereto (the “Tax Schedule”) showing, in reasonable detail, the computation of
the Covered Tax Benefit (if any), the Covered Tax Detriment (if any) and the Tax
Benefit Payment (determined in accordance with Section 3.01(b)) (if any) for
such Covered Taxable Year.

 

(d) Procedure. Each time Vantiv delivers to AIC an applicable Schedule under
this Agreement, including any Revised Schedule delivered pursuant to Section
2.01(e), Vantiv shall also (i) deliver work papers providing reasonable detail
regarding the computation of such items and (ii) allow AIC reasonable access
during normal business hours at no cost to the appropriate representatives at
Vantiv and its Subsidiaries

 

8

--------------------------------------------------------------------------------


 

in connection with its review of the applicable Schedule and workpapers. Subject
to the other provisions of this Agreement, the items reflected on a Schedule
shall become final 30 calendar days after delivery of such Schedule to AIC
unless AIC, during such 30 calendar days period, provides Vantiv with written
notice of a material objection thereto made in good faith. If the parties,
negotiating in good faith, are unable to successfully resolve the issues raised
in such notice within 15 calendar days, Vantiv and AIC shall employ the
Reconciliation Procedures; provided that, if the issues raised in such notice
are not resolved by December 15th of the year immediately following the relevant
Covered Taxable Year, then the amount proposed by Vantiv shall be considered
fixed and determinable (the “Fixed and Determinable Amount”).

 

(e) Revised Schedule.  Notwithstanding that the Covered Tax Benefit (if any),
the Covered Tax Detriment (if any), the Tax Benefit Payment (if any) for a
Covered Taxable Year and items with respect to an Acquisition Basis Schedule may
have become final under Section 2.01(d), such items shall be revised to the
extent necessary to reflect (i) a Determination, (ii) material inaccuracies in
the original computation as a result of factual information that was not
previously taken into account, (iii) a material change attributable to a
carryback or carryforward of a loss or other tax item, (iv) a material change
attributable to an amended Tax Return filed for such Covered Taxable Year or
(v) to comply with the expert’s determination under the Reconciliation
Procedures (such Schedules, a “Revised Schedule”).

 

(f) Applicable Principles.  It is the intention of the parties for Vantiv to pay
Advent 85% of the additional Covered Taxes that Vantiv would have been required
to pay on Tax Returns that have actually been filed but for the difference
between the tax basis in the Original Assets and the Hypothetical Tax Basis, and
this Agreement shall be interpreted in accordance with such intention. Such
amount shall be determined using a “with and without” methodology. Carryovers or
carrybacks of any tax item shall be considered to be subject to the rules of the
Code (or any successor Federal Income Tax statute) and the Treasury Regulations
or the appropriate provisions of state, local and foreign income and franchise
Tax law, as applicable, governing the use, limitation and expiration of
carryovers or carrybacks of the relevant type. If a carryover or carryback of
any Tax item includes a portion that is attributable to the Basis Adjustment and
another portion that is not, such portions shall be considered to be used in the
order determined using such “with and without” methodology.

 

ARTICLE III

 

TAX BENEFIT PAYMENTS

 

SECTION 3.01. Payments.

 

(a) Within 3 Business Days of the Tax Schedule for any Covered Taxable Year
becoming final under Section 2.01(d), or, at Vantiv’s option, on January 5th of
the second year immediately following such Covered Taxable Year (or, if January
5th falls on a weekend, the Monday following January 5th), Vantiv shall pay to
Advent an amount

 

9

--------------------------------------------------------------------------------


 

equal to the Tax Benefit Payment (determined in accordance with
Section 3.01(b)); provided, however, that if the Tax Schedule for any Covered
Taxable Year has not become final by December 15th of the year immediately
following the relevant Covered Taxable Year, Vantiv shall pay to Advent the
Fixed and Determinable Amount by January 5th of the second year immediately
following such Covered Taxable Year (or, if January 5th falls on a weekend, the
Monday following January 5th).  If a payment is made prior to the Tax Schedule
for any Covered Taxable Year becoming finalized pursuant to the immediately
preceding sentence, within 3 Business Days of finalization of such Tax Schedule
Vantiv shall pay to Advent the excess, if any, of the Tax Benefit Payment
indicated on such final Tax Schedule over the Fixed and Determinable Amount. 
Each Tax Benefit Payment shall be made by wire transfer of immediately available
funds to the bank account of Advent previously designated by Advent to Vantiv.

 

(b) A “Tax Benefit Payment” shall equal, with respect to any Covered Taxable
Year, the amount of Covered Tax Benefits, if any, for a Covered Taxable Year;

 

increased by:

 

(1) the interest calculated at the Agreed Rate from the due date (without
extensions) for filing the Federal income Tax Return with respect to Covered
Taxes for such Covered Taxable Year until the Payment Date; and

 

(2) any increase in the Covered Tax Benefit or reduction in the Covered Tax
Detriment that has become final under Section 2.01(d);

 

and decreased, but without duplication of amount reimbursed pursuant to
Section 3.03, by:

 

(3) any Covered Tax Detriment for a previous Covered Taxable Year; and

 

(4) any decrease in the Covered Tax Benefit or increase in the Covered Tax
Detriment that has become final under Section 2.01(d);

 

provided, however, that (i) the amounts described in Section 3.01(b)(2), (3) and
(4) above shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent of such amounts that were
taken into account in determining any Tax Benefit Payment in a preceding Covered
Taxable Year, (ii) the amounts described in Section 3.01(b)(3) and (4) above
shall not be taken into account in determining a Tax Benefit Payment
attributable to any Covered Taxable Year to the extent such amounts actually
reduced (but not below zero) the Tax Benefit Payment actually made by Vantiv for
a previously Covered Taxable Year, and (iii) for the avoidance of doubt, Advent
shall not be obligated to return any portion of any previously made Tax Benefit
Payment; and provided further that in calculating the Tax Benefit Payment if,
for any Covered Taxable Year, Vantiv is a party to any other agreement

 

10

--------------------------------------------------------------------------------


 

(other than the NPC TRA in any Covered Taxable Year when NPC does not file a
consolidated Tax Return with Vantiv) pursuant to which Vantiv is obligated to
make payments to another party to such agreement the amount of which is
determined based on certain Tax benefits available to Vantiv (an “Additional
TRA”), the amount of the Realized Tax Benefit under this Agreement shall equal
the Pro-Rata Realized Tax Benefit.  For purposes of this paragraph:

 

“Hypothetical Additional TRA Tax Benefits” shall mean the aggregate amount of
relevant Tax benefits calculated under each Additional TRA for purposes of
determining amounts owed under such agreements and calculated, in each case,
without regard to the existence of this Agreement or any other Additional TRA;

 

“Hypothetical Realized Tax Benefits” shall mean the Realized Tax Benefits under
this Agreement calculated without regard to the existence of tax benefits
covered under any Additional TRA;

 

“Pro-Rata Realized Tax Benefit” shall mean the product of (i) the aggregate
amount of relevant Tax benefits calculated under this Agreement and all other
Additional TRAs for purposes of determining amounts owed under such agreements
but not in excess of the amount of such benefit actually realized by Vantiv (or
Holding, but only with respect to Taxes imposed on Holding and allocable to
Vantiv) multiplied by (ii) the TRA Ratio; and

 

“TRA Ratio” shall mean a fraction, the numerator of which is the Hypothetical
Realized Tax Benefits and the denominator of which is the sum of the
Hypothetical Realized Tax Benefits and the Hypothetical Additional TRA Tax
Benefits.

 

SECTION 3.02. Change of Control.  Notwithstanding Section 3.01, in the event of
a Change of Control, if Vantiv had an obligation to make payments pursuant to
Section 3.01(a) of this Agreement in either of the two Taxable Years immediately
preceding to the Change of Control, for each Taxable Year ending on or after the
date of a Change of Control, all Tax Benefit Payments, shall be calculated by
using Valuation Assumptions (1), (3), and (4), substituting in each case the
terms “the date on which a Change of Control becomes effective” for “Early
Termination Date”.

 

SECTION 3.03. Increase or Decrease in Future Payments.

 

(a) In the event that a Tax Schedule is revised pursuant to Section 2.01(e) (a
“Revised Tax Schedule”) for any Covered Taxable Year reflecting a decrease in
the Realized Tax Benefit for such year (including, without limitation, by reason
of net operating loss carryovers or carrybacks) and payments have previously
been made based on the higher Realized Tax Benefit (either such excess, an
“Excess Payment”), future payments, if any, to be made under Section 3.01 shall
be reduced by the amount of the Excess Payment until such Excess Payment has
effectively been repaid. For the

 

11

--------------------------------------------------------------------------------


 

avoidance of doubt, if future payments are insufficient to repay any Excess
Payment (a “Short-fall”), Advent shall have no obligation to repay to Vantiv any
such Short-fall.

 

(b) Within 3 Business Days of the delivery of a Revised Tax Schedule to AIC for
any Covered Taxable Year, Vantiv shall pay to Advent an amount equal to the
excess, if any, of (x) the amount Advent is entitled to receive under this
Agreement in respect of the relevant Covered Taxable Year (based on such Amended
Tax Benefit Schedule) over (y) the cumulative amount Advent actually received in
respect of such Covered Taxable Year pursuant to this Agreement.

 

SECTION 3.04. No Duplicative Payments.  No duplicative payment of any amount
(including interest) will be required under this Agreement.

 

ARTICLE IV

 

SECTION 4.01. Change Notices.  If Vantiv, Holding, or any of their respective
Subsidiaries receives a 30-day letter, a final audit report, a statutory notice
of deficiency or similar written notice from any Taxing Authority with respect
to the Tax treatment of the Acquisition (a “Change Notice”), which, if
sustained, would result in (i) a reduction in the amount of Realized Tax Benefit
with respect to a Covered Taxable Year preceding the taxable year in which the
Change Notice is received or (ii) a reduction in the amount of Tax Benefit
Payments Vantiv will be required to pay to Advent with respect to Covered
Taxable Years after and including the taxable year in which the Change Notice is
received, prompt written notice shall be given to AIC.

 

ARTICLE V

 

TERMINATION

 

SECTION 5.01.  Early Termination and Breach of Agreement.

 

(a) Vantiv may terminate this Agreement with the approval by a majority of the
directors of Vantiv by paying to Advent an agreed value of payments remaining to
be made under this Agreement (the “Early Termination Payment”) as of the date of
the Early Termination Notice (as defined below). The Early Termination Payment
as of the date of an Early Termination Notice (as defined below) shall equal the
present value, discounted at the Early Termination Rate, of all Tax Benefit
Payments that would be required to be paid by Vantiv to Advent during the period
from the date of the Early Termination Notice through the Scheduled Termination
Date (taking into account the impact of the Early Termination Payment) assuming
the Valuation Assumptions are applied.  Upon payment of the Early Termination
Payment by Vantiv, Vantiv shall have no further payment obligations under this
Agreement, other than for any (a) Tax Benefit Payment agreed to by Vantiv and
Advent as due and payable but unpaid as of the Early Termination Notice and
(b) any Tax Benefit Payment due for the Covered Taxable Year ending with or
including the date of the Early Termination Notice (except to the extent

 

12

--------------------------------------------------------------------------------


 

that the amount described in clause (a) or (b) is included in the Early
Termination Payment).

 

(b) In the event that Vantiv materially breaches any of its material obligations
under this Agreement, whether as a result of failure to make any material
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code, then all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (1) the Early Termination Payment
calculated as if an Early Termination Notice had been delivered on the date of a
breach, (2) any Tax Benefit Payment agreed to by Vantiv and Advent as due and
payable but unpaid as of the date of a breach, and (3) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that Vantiv breaches this Agreement,
Advent shall be entitled to elect to receive the amounts set forth in clauses
(1), (2) and (3) above or to seek specific performance of the terms hereof. The
parties agree that the failure to make any payment due pursuant to this
Agreement within three months of the date such payment is due shall be deemed to
be a breach of a material obligation under this Agreement for all purposes of
this Agreement, and that it will not be considered to be a breach of a material
obligation under this Agreement to make a payment due pursuant to this Agreement
within three months of the date such payment is due. In the case of a breach of
a material obligation other than an obligation to make a payment, Vantiv will
not be considered to have breached such obligation for purposes of this
Section 5.01(b) until Vantiv shall have been provided a reasonable opportunity
to cure such breach (if capable of cure) and shall have failed to cure such
breach.

 

(c) Vantiv, Holding and Advent hereby acknowledge that, as of the date of this
Agreement, the aggregate value of the Tax Benefit Payments cannot reasonably be
ascertained for Federal Income Tax or other applicable Tax purposes.

 

SECTION 5.02. Early Termination Notice.  If Vantiv chooses to request early
termination under Section 5.01 above, Vantiv shall deliver to AIC a notice (the
“Early Termination Notice”) specifying Vantiv’s intention to request early
termination and showing in reasonable detail its calculation of the Early
Termination Payment (the “Proposed Early Termination Payment”). At the time
Vantiv delivers the Early Termination Notice to AIC, Vantiv shall (a) deliver to
AIC schedules and work papers providing reasonable detail regarding the
calculation of the Proposed Early Termination Payment and a letter from a
nationally recognized accounting firm supporting such calculation and (b) allow
AIC reasonable access during normal business hours at no cost to the appropriate
representatives at Vantiv and its Subsidiaries and such accounting firm (and the
Accounting Firm) in connection with its review of such calculation. Within 30
calendar days after receiving such calculation, AIC shall notify Vantiv whether
it agrees to or objects to the Proposed Early Termination Payment. The Proposed
Early Termination Payment shall become final and binding on the parties if AIC
agrees in writing to the value of the Proposed Early Termination Payment within
such 30-day

 

13

--------------------------------------------------------------------------------


 

period (or such shorter period as may be mutually agreed in writing by the
parties). If AIC objects, and AIC and Vantiv, for any reason, cannot agree upon
the value of the Early Termination Payment within 30 calendar days following
Vantiv’s receipt of AIC’s objection, Vantiv and AIC shall employ the
Reconciliation Procedures as described in Section 8.09 of this Agreement. For
the avoidance of doubt, Vantiv shall have no obligation to request early
termination under Section 5.01.

 

SECTION 5.03. Payment upon Early Termination.  Within 10 calendar days of an
agreement between AIC and Vantiv as to the value of the Early Termination
Payment, Vantiv shall pay to Advent an amount equal to the Early Termination
Payment. Such payment shall be made by wire transfer of immediately available
funds to a bank account designated by AIC.

 

SECTION 5.04. No Other Right of Early Termination.  For the avoidance of doubt,
Advent shall not be entitled to cause an early termination of this Agreement.

 

ARTICLE VI

 

SUBORDINATION AND LATE PAYMENTS

 

SECTION 6.01. Subordination.  Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by Vantiv to Advent under this Agreement (a “Vantiv
Payment”) shall rank subordinate and junior in right of payment to any
principal, interest or other amounts due and payable in respect of any debt of
Vantiv (“Senior Obligations”) and shall rank pari passu with all current or
future unsecured obligations of Vantiv that are not Senior Obligations. For the
avoidance of doubt, no Tax Benefit Payment or Early Termination Payment in
excess of the Residual Tax Distribution Amount shall be made by Vantiv to Advent
Stockholders if a distribution by Holding to Vantiv in connection with such
payment would be prohibited under Section 6.18(k) of the Loan Agreement.  For
the further avoidance of doubt, any payment not made due to the preceding
sentence shall not be deemed a breach under Section 5.01(b) of this Agreement
unless and until such payment remains unpaid three months after the earliest of
(a) the date the Event of Default (as such term is defined in the Loan Agreement
and used in Section 6.18(k) of the Loan Agreement) has been waived in accordance
with the terms of the Loan Agreement and the borrower is otherwise in pro forma
compliance with the covenants set forth in Section 6.22 of the Loan Agreement,
(b) the Termination Date (as defined in the Loan Agreement) has occurred, or
(c) if payment was prohibited because of the Pro Forma Basis (as defined in the
Loan Agreement) covenant, the date such covenants in Section 6.22 of the Loan
Agreement are complied with so long as no other Event of Default exists.

 

SECTION 6.02. Late Payments by Vantiv.  The amount of all or any portion of a
Vantiv Payment not made to Advent when due under the terms of this

 

14

--------------------------------------------------------------------------------


 

Agreement shall be payable together with any interest thereon, computed at the
Default Rate and commencing from the date on which such Vantiv Payment was due
and payable.

 

ARTICLE VII

 

NO DISPUTES; CONSISTENCY; COOPERATION

 

SECTION 7.01. AIC Participation in Vantiv Tax Matters.  Except as otherwise
provided herein, Vantiv shall have full responsibility for, and sole discretion
over, all Tax matters concerning Vantiv, Holding and their respective
Subsidiaries, including, without limitation, the preparation, filing or amending
of any Tax Return and defending, contesting or settling any issue pertaining to
Taxes. Notwithstanding the foregoing, Vantiv shall notify AIC of, and keep AIC
reasonably informed with respect to, and AIC shall have the right to participate
in (at its own expense) and monitor (but, for the avoidance of doubt, not to
control) the portion of any audit of Vantiv, Holding and their respective
Subsidiaries, as applicable, by a Taxing Authority the outcome of which is
reasonably expected to affect Advent’s rights under this Agreement. Vantiv shall
provide to AIC reasonable opportunity to provide information and other input to
Vantiv and its advisors concerning the conduct of any such portion of such
audits.

 

SECTION 7.02. Consistency. Except upon the advice of a nationally recognized
accounting firm, and except for items that are explicitly described as “deemed”
or in similar manner by the terms of this Agreement, Advent and Vantiv, on their
own behalf and on behalf of each of their respective affiliates, agree to report
and cause to be reported for all purposes, including federal, state, local and
foreign tax purposes and financial reporting purposes, all tax-related items
(including without limitation the Basis Adjustment and each Tax Benefit Payment)
in a manner consistent with that specified by Vantiv in any Schedule required to
be provided by or on behalf of Vantiv under this Agreement. Any dispute
concerning the Accounting Firm’s advice shall be subject to the terms of
Section 8.09.

 

SECTION 7.03. Cooperation.  AIC shall (and shall cause its affiliates, including
Advent, to) (a) furnish to Vantiv in a timely manner such information, documents
and other materials as Vantiv may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make its employees available to
Vantiv and its representatives to provide explanations of documents and
materials and such other information as Vantiv or its representative may
reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter.

 

15

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

GENERAL PROVISIONS

 

SECTION 8.01. Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
in Schedule A, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice. Any party may change its address or
fax number by giving the other party written notice of its new address or fax
number in the manner set forth above.

 

SECTION 8.02. Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

SECTION 8.03. Entire Agreement; No Third Party Beneficiaries.  This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

SECTION 8.04. Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware without giving effect to
applicable principles of conflict of laws.

 

SECTION 8.05. Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

SECTION 8.06. Successors; Assignment; Amendments.  Advent may not assign this
Agreement to any person without the prior written consent of Vantiv and the
Audit Committee, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, Advent may pledge some or all of its rights,
interests or entitlements under this Agreement to any U.S. money center bank in
connection with a

 

16

--------------------------------------------------------------------------------


 

bona fide loan or other indebtedness; provided further, however, that Advent
may, without the prior written consent of Vantiv, assign its rights to any of a)
a wholly owned Subsidiary of any Advent Stockholder, or b) an entity taxed as a
partnership, disregarded entity, grantor trust or other flow-through entity for
Federal Income Tax purposes that is controlled by AIC, any Advent Stockholder or
any general partner of any Advent Stockholder. Vantiv may not assign any of
their rights, interests or entitlements under this Agreement without the consent
of Advent, not to be unreasonably withheld or delayed; provided, however, that
Vantiv may assign its rights to a wholly-owned subsidiary of Vantiv without the
prior written consent of Advent; provided, further, however, that no such
assignment shall relieve Advent or Vantiv of any of its obligations hereunder.
Subject to each of the two immediately preceding sentences, this Agreement will
be binding upon, inure to the benefit of and be enforceable by, the parties and
their respective successors and assigns including any acquirer of all or
substantially all of the assets of Vantiv. Any amendment to this Agreement will
be subject to approval by a majority of the independent directors of Vantiv,
provided, however, that Section 6.01 of this Agreement shall not be amended,
changed or modified in such a manner that is materially adverse to the interests
of the Lenders (as such term is defined in the Loan Agreement), each of which
shall be a third party beneficiary of this Agreement solely for purposes of this
last sentence in Section 8.06.

 

SECTION 8.07. Titles and Subtitles. The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

SECTION 8.08. Submission to Jurisdiction; Waivers.  With respect to any suit,
action or proceeding relating to this Agreement (collectively, a “Proceeding”),
each party to this Agreement irrevocably (a) consents and submits to the
exclusive jurisdiction of the courts of the States of New York and Delaware and
any court of the U.S. located in the Borough of Manhattan in New York City or
the State of Delaware; (b) waives any objection which such party may have at any
time to the laying of venue of any Proceeding brought in any such court, waives
any claim that such Proceeding has been brought in an inconvenient forum and
further waives the right to object, with respect to such Proceeding, that such
court does not have jurisdiction over such party; (c) consents to the service of
process at the address set forth for notices in Section 8.01 herein; provided,
however, that such manner of service of process shall not preclude the service
of process in any other manner permitted under applicable law; and (d) waives,
to the fullest extent permitted by applicable law, any and all rights to trial
by jury in connection with any Proceeding.

 

SECTION 8.09. Reconciliation.  In the event that Vantiv and Advent are unable to
resolve a disagreement within the relevant period designated in this Agreement,
the matter shall be submitted for determination to a nationally recognized
expert in the particular area of disagreement employed by a nationally
recognized accounting firm or a law firm (other than the Accounting Firm), which
expert is mutually acceptable to all parties and the Audit Committee (the
“National Expert”). Any costs of the National Expert shall be borne equally by
Vantiv and Advent.  If the matter is not resolved before

 

17

--------------------------------------------------------------------------------


 

any payment that is the subject of a disagreement is due or any Tax Return
reflecting the subject of a disagreement is due, such payment shall be made on
the date prescribed by this Agreement in the amount proposed by Vantiv and such
Tax Return shall be filed as prepared by Vantiv, subject to adjustment or
amendment upon resolution. The determinations of the National Expert pursuant to
this Section 8.09 shall be binding on Vantiv, Holding, Advent, AIC and their
respective Subsidiaries absent manifest error.

 

SECTION 8.10. Admission of Vantiv into a Consolidated Group; Transfers of
Corporate Assets.

 

(a) If Vantiv becomes a member of an affiliated or consolidated group of
corporations that files a consolidated income tax return pursuant to Sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

 

(b) If any entity that is obligated to make a Vantiv Payment hereunder transfers
one or more assets to a corporation, other than a corporation that is an
Affiliate (as such term is defined in the Exchange Agreement) of the transferor,
with which such entity does not file a consolidated tax return pursuant to
Section 1501 of the Code, such entity, for purposes of calculating the amount of
any Vantiv Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit or Realized Tax Detriment of such entity)
due hereunder, shall be treated as having disposed of such asset in a fully
taxable transaction on the date of such transfer. The consideration deemed to be
received by such entity shall be equal to the fair market value of the money or
other property received for the transferred asset, plus without duplication
(i) the amount of debt to which such asset is subject, in the case of a transfer
of an encumbered asset or (ii) the amount of debt allocated to such asset, in
the case of a transfer of a partnership interest.

 

(c) If any entity that is obligated to make a Vantiv Payment hereunder transfers
one or more assets to a corporation that is an Affiliate (as such term is
defined in the Exchange Agreement) of the transferor with which such entity does
not file a consolidated tax return pursuant to Section 1501 of the Code, such
entity, for purposes of calculating the amount of any Vantiv Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having retained and
not transferred such asset.

 

SECTION 8.11. Reserved.

 

SECTION 8.12. Withholding. Vantiv shall be entitled to deduct and withhold from
any payment payable pursuant to this Agreement such amounts as Vantiv is
required to deduct and withhold with respect to the making of such payment under
the Code, the Treasury Regulations, or any provision of state, local or foreign
tax law. To the extent that amounts are so withheld and paid over to the
appropriate Taxing Authority by

 

18

--------------------------------------------------------------------------------


 

Vantiv, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to Advent.

 

SECTION 8.13. No More Favorable Terms.  No Additional TRA shall provide terms
that are more favorable to the person or its affiliates that is a party to such
Additional TRA than those provided to Advent Stockholders under this Agreement. 
In the event that an Additional TRA contains, or is amended to contain, terms
that are more favorable to such person than those available to Advent
Stockholders under this Agreement, Vantiv shall offer to amend this Agreement in
order to make such more favorable terms available to the Advent Stockholders.

 

SECTION 8.14. Credit Agreement. Vantiv will not cause or permit (i) any changes
to the form of the Loan Agreement attached hereto as Exhibit C (“Draft Loan
Agreement”), and/or (ii) any amendment to the Loan Agreement, in either case if
such change or amendment relates to payments in connection with either Quarterly
Distributions or Tax Receivable Agreements (as such terms are defined in the
Draft Loan Agreement) and would be adverse to the rights of Advent under this
Agreement without the consent of Advent.  For the avoidance of doubt, the Draft
Loan Agreement shall be treated as binding and in full effect solely for
purposes of determining pursuant to the preceding sentence whether a change to
such agreement would be adverse to the rights of Advent under this Agreement.

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Vantiv and Advent have duly executed this Agreement as of
the date first written above.

 

 

Vantiv, Inc.

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

Address:

Vantiv, Inc

 

 

8500 Governor’s Hill Drive

 

 

Symmes Township, OH 45249

 

 

Attention: General Counsel

 

[Signature Page to Advent Tax Receivable Agreement]

 

20

--------------------------------------------------------------------------------


 

 

Advent International Corporation

 

 

 

 

By:

/s/ Christopher Pike

 

 

Name:

Christopher Pike

 

 

Title:

Managing Director

 

 

 

Address:

Advent International Corporation

 

 

75 State Street

 

 

Boston, MA 02109

 

 

Attention: General Counsel

 

[Signature Page to Advent Tax Receivable Agreement]

 

21

--------------------------------------------------------------------------------


 

 

Advent International GPE VI Limited Partnership

 

Advent International GPE VI-A Limited Partnership

 

Advent International GPE VI-B Limited Partnership

 

Advent International GPE VI-F Limited Partnership

 

Advent International GPE VI-G Limited Partnership

 

 

 

By:

GPE VI GP Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

 

Advent International GPE VI-C Limited Partnership

 

Advent International GPE VI-D Limited Partnership

 

Advent International GPE VI-E Limited Partnership

 

 

 

By:

GPE VI GP (Delaware) Limited Partnership, General Partner

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

 

Advent Partners GPE VI 2009 Limited Partnership

 

Advent Partners GPE VI 2008 Limited Partnership

 

Advent Partners GPE VI — A Limited Partnership

 

 

 

By:

Advent International LLC, General Partner

 

By:

Advent International Corporation, Manager

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

 

 

GPE VI FT Co-Investment Limited Partnership

 

 

 

By:

GPE VI FT Co-Investment GP Limited Partnership;

 

By:

Advent International LLC, General Partner;

 

By:

Advent International Corporation, Manager,

 

 

 

 

 

By:

/S/ CHRISTOPHER PIKE

 

[Signature Page to Advent Tax Receivable Agreement]

 

22

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notices

 

If to Vantiv:

 

Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, Ohio 45249
Attention: General Counsel

 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention: Marilyn French, Esq.

 

 

 

If to Advent, Advent Shareholders or AIC

 

Advent International Corporation
75 State Street
Boston, MA 02109
Attention: James Westra. Esq.

 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP
100 Federal Street, 34th Floor
Boston, Massachusetts 02110
Facsimile No.: (617) 772-8333
Attention: Marilyn French, Esq.

 

23

--------------------------------------------------------------------------------


 

Exhibit A

 

Vantiv, Inc.

TAX RECEIVABLE AGREEMENT

Acquisition Basis Schedule

 

 

 

Unadjusted Basis

 

Basis Adjustment

 

Original Assets

 

Unadjusted
Basis

 

Recovery
Period

 

Basis
Adjustment

 

Recovery
Period

 

 

 

 

 

 

 

 

 

 

 

Other Property

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

NPC Stock

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

Depreciable Assets

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

Intangible Assets

 

[         ]

 

[         ]

 

[         ]

 

[         ]

 

Total Original Assets

 

[         ]

 

 

 

[         ]

 

 

 

 

24

--------------------------------------------------------------------------------


 

Exhibit B

 

Vantiv, Inc.

TAX RECEIVABLE AGREEMENT

[Year] Tax Schedule

[Partner A]

 

 

 

Actual

 

Proforma

 

 

 

Per [Year]
Tax Returns

 

Without
Basis
Adjustment

 

Taxable Income

 

[         ]

 

[         ]

 

 

 

[         ]

 

[         ]

 

Tax Liability

 

[         ]

 

[         ]

 

Foreign

 

[         ]

 

[         ]

 

Federal

 

[         ]

 

[         ]

 

State & Local (net of Credit)

 

[         ]

 

[         ]

 

Total Tax Liability

 

[         ]

 

[         ]

 

 

 

 

 

 

 

Realized Tax Benefit (Detriment)

 

 

 

[         ]

 

Covered Percentage of Realized Tax Benefit (Detriment)

 

 

 

85

%

Covered Tax Benefit (Detriment)

 

 

 

[         ]

 

 

 

 

 

 

 

Projected Interest at Agreed Rate through [Payment Date]

 

 

 

[         ]

 

 

 

 

 

 

 

Total Tax Benefit Payment Due

 

 

 

[         ]

 

 

--------------------------------------------------------------------------------


 

Exhibit C -Draft Loan Agreement

 

26

--------------------------------------------------------------------------------